Citation Nr: 0433657	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for arthritis of the 
left great toe, claimed secondary to service-connected 
bilateral flat feet.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral flat feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1984 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2001, October 2002, and January 2003.  In March 2004 
the veteran appeared at a videoconference hearing held before 
a Veterans Law Judge who is no longer with the Board, and, 
thus, unable to participate in a decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  In response to a letter from the 
Board informing her of her right to have another hearing, she 
said, in a statement received in November 2004, that she did 
not want an additional hearing.    

For reasons expressed below, the appeal is being remanded to 
the RO, rather than the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In a statement received in November 2004, the veteran 
indicated that she had been given a 10 percent rating in 
February 2004, apparently for her flat feet.  The evidence of 
record, including a February 2004 statement of the case on 
that issue, does not reflect a compensable rating has been 
granted, but this matter must be clarified.  In addition, if 
the veteran was in fact granted a 10 percent rating for flat 
feet, the evidence upon which this grant was based must be 
associated with the claims file.  In this regard, a grant of 
less than the maximum available rating does not terminate the 
appeal, unless the veteran expressly states she is satisfied 
with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 
(1993).  

Because any evidence pertaining to the issue of an increased 
rating for flat feet could potentially affect the issue of 
service connection for arthritis of the left great toe 
(claimed secondary, by aggravation, to bilateral flat feet), 
appellate consideration of that issue must be deferred as 
well.  

With respect to the claim for service connection for a 
psychiatric disability, service medical records show symptoms 
in service including stress, and a depressed, weepy 
appearance, although no chronic disability was diagnosed.  
Again in March 1988, after service, she was seen for problems 
with stress, and an adjustment disorder was diagnosed.  In 
1990, she was seen again, and this time dysthymia was 
diagnosed.  VA treatment records dated in 1990 also note a 
history of major depression.  In view of these factors, the 
Board is of the opinion that she should be afforded an 
examination, to determine whether she currently has a 
psychiatric disability of service onset.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Finally, the RO must ensure that all required actions to 
notify and to assist the claimant have been met.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  In particular, the veteran must be requested to 
provide any evidence in her possession that pertains to the 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, the case is REMANDED to the RO for 
the following: 

1  With respect to all issues on appeal, 
request the veteran to send VA copies of 
any evidence relevant to her claims that 
is in her possession.  See 38 C.F.R. 
§ 3.159(b).

2.Associate the records in any "dummy" 
file that may have been created while the 
claims file was at the Board, with the 
claims file.  If there is no evidence 
that the veteran received a 10 percent 
rating for her flat feet, as she 
indicated in her letter received at the 
Board in November 2004, notify the 
veteran of that fact, and afford her an 
opportunity to submit documentation of 
her assertion.  If the evidence does show 
she was awarded a 10 percent rating, 
process in accordance with established 
procedures.  

3.  Schedule the veteran for a VA 
psychiatric examination, to determine if 
she has an acquired psychiatric 
disability of service onset.  The claims 
file must be examined in connection with 
the examination.  The examiner should 
provide a diagnosis for all psychiatric 
disorders currently present (if any), and 
provide an opinion as to whether any such 
disorders are etiologically related to 
symptoms shown in service.  The complete 
rationale for all conclusions reached 
should be provided.

4.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), readjudicate the claims on 
appeal.  If the claims are denied, issue 
a supplemental statement of the case to 
the appellant, and afford her an 
opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




